DETAILED ACTION
The Office Action is responsive to the communication filed on 6/29/2022.
Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendments, filed 6/29/2022, are fully responsive.  
The rejection of claims 1-20 under 35 U.S.C. 112 has been corrected and the rejection has been removed.
The rejection of claims 1-3, 5-7, 9-13, 15-18, and 20 under 35 U.S.C. 101 has been corrected and the rejection has been removed.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 1-10
Regarding claim 1, the prior art as described in the prosecution history describes:

    PNG
    media_image1.png
    54
    538
    media_image1.png
    Greyscale


However, regarding claim 1, the prior art as described in the prosecution history does not describe:

    PNG
    media_image2.png
    548
    547
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    81
    527
    media_image3.png
    Greyscale


Dependent claims 2-10 depend from independent claim 1 and are allowable for the same reasons as described above.


Claims 11-15
Independent claim 11 is substantially similar to independent claim 1 and is allowable for the same reasons as outlined above with respect to claim 1.  Dependent claims 12-15 depend from independent claim 11 and are allowable for the same reasons as described above.


Claims 16-20
Independent claim 16 is substantially similar to independent claim 1 and is allowable for the same reasons as outlined above with respect to claim 1.  Dependent claims 17-20 depend from independent claim 16 and are allowable for the same reasons as described above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2019/0004482 describes proportion/proportional integration (PPI) control as used for controlling the position of a motor or an axis of a robot.
Salas, Francisco G., et al. "A stable proportional–proportional integral tracking controller with self-organizing fuzzy-tuned gains for parallel robots." International Journal of Advanced Robotic Systems 16.1 (2019) describes a stable proportional-proportional integral (PPI) tracking controller.
Salas, Francisco G., et al. "Stability analysis of a dual-loop P-PI controller with variable gains for parallel manipulators." 2017 14th International Conference on Electrical Engineering, Computing Science and Automatic Control (CCE). IEEE, 2017 describes a two-loop proportional-proportional integral (PPI) tracking controller applied to a parallel manipulator.
López, Kevin, Rubén Garrido, and Sabine Mondié. "Cascade proportional integral retarded control of servodrives." Proceedings of the Institution of Mechanical Engineers, Part I: Journal of Systems and Control Engineering 232.6 (2018): 662-671 describes a proportional-proportional integral (PPI) algorithm with a P controller with an outer position loop and an inner PI controller with a velocity loop.
Larsson, P., and Tore Hägglund. "Comparison between robust PID and predictive PI controllers with constrained control signal noise sensitivity." IFAC Proceedings Volumes 45.3 (2012): 175-180 describes the comparison between PID and predictive PI controllers.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116